UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4812



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STACY TYREE NICHOLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-501)


Submitted:   May 17, 2006                  Decided:   June 13, 2006


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, LAW OFFICE OF ROMALLUS O. MURPHY, Greensboro,
North Carolina, for Appellant. Michael Augustus DeFranco, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stacy Tyree Nichols pled guilty to possession with intent

to distribute 34.6 grams of cocaine base “crack” (Count 1) and to

being a felon in possession of a weapon (Count 4) and was sentenced

to 190 months of imprisonment.       On appeal, counsel has filed a

brief under Anders v. California, 386 U.S. 738 (1967), alleging

that there are no meritorious claims on appeal but raising one

issue: whether Nichols was properly sentenced to 190 months of

imprisonment.   We affirm.

           We find that Nichols was properly sentenced, under 18

U.S.C.A. § 924(e) (West 2000 & Supp. 2005), as an armed career

criminal based on his prior North Carolina convictions for breaking

and entering. Nichols was sentenced within his properly calculated

Sentencing Guidelines range of 188 to 235 months. We conclude that

his ultimate sentence, which fell at the low end of this range, is

reasonable under Booker.     United States v. Booker, 543 U.S. 220,

261 (2005) (stating review standard); see United States v. Green,

436 F.3d 449, 457 (4th Cir. 2006) (“[A] sentence imposed within the

properly   calculated   Guidelines   range   .   .   .   is   presumptively

reasonable.”) (internal quotation marks and citation omitted).

           We have examined the entire record in this case, in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.      Accordingly, we affirm.          We deny Nichols’

motion for abeyance.    This court requires that counsel inform his


                                - 2 -
client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -